AFFIRM IN PART; REVERSE and REMAND IN PART and Opinion Filed
October 31, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00305-CV

                          MARK GROBA, Appellant
                                   V.
                       CITY OF GALENA PARK, Appellee

                      On Appeal from the 80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-01826

                          MEMORANDUM OPINION

                   Before Justices Myers, Pedersen, III, and Garcia
                              Opinion by Justice Garcia

        Appellant Mark Groba appeals from a no-evidence summary judgment

granted in favor of appellee City of Galena Park. We affirm in part and reverse in

part.

                                  I. BACKGROUND

A.      Factual Allegations

        Groba sued the City and alleged the following facts in his live pleading.

        Groba owns a property within the City. He applied for a permit to build a

quadruplex on that property. The City rejected his application, and Groba was
advised that a new City ordinance prevented him from building a multi-family unit

on his property. However, the ordinances were not available on the City’s website.

Moreover, many other property owners in the same area of the City had been allowed

to build multi-family units on their property.

          In September 2019, Groba’s attorneys filed an “open records request” with

the City seeking “production of all ordinances relevant to the location, placement,

and general existence of duplexes within the City of Galena Park.” In October 2019,

Groba’s attorneys sent a letter to the Texas Attorney General complaining about the

City’s failure to comply with the records request and requesting the attorney

general’s assistance. In November 2019, the attorney general sent a letter to the City

“demanding” that the City respond. As of March 12, 2020, when Groba filed his first

amended petition in this case, the City had not responded to the attorney general’s

letter.

B.        Procedural History

          In January 2020, Groba sued the City and several individuals in their official

capacities. He sought the following relief: (1) a declaratory judgment that certain

City ordinances were unconstitutional and invalid, plus related attorney’s fees; (2) a

writ of mandamus compelling the City to issue a building permit allowing him to

build a quadruplex on his property; and (3) a writ of mandamus compelling the City

to “make all ordinances relevant to the location, placement, and general existence of



                                           –2–
duplexes within the City of Galena Park available for public inspection.” Groba later

filed a first amended petition that sought the same relief.

      After several months, the City and the other defendants filed a no-evidence

motion for summary judgment attacking all three of Groba’s claims. Groba timely

filed a response, supported with his declaration and additional documents.

      The day before the summary-judgment hearing, Groba filed a supplemental

summary-judgment response with additional evidence. He also nonsuited (i) his

claim for declaratory judgment and attorney’s fees and (ii) all claims against the

individual defendants.

      At the summary-judgment hearing, the trial judge stated that she would grant

Groba leave to file his supplemental response, and she ordered a recess of a few

weeks to allow the City time to file an additional reply. The hearing resumed a few

weeks later, and the trial judge took the motion under advisement. The judge later

granted the City’s motion and dismissed all of Groba’s claims with prejudice.

      Groba timely appealed. The appeal was assigned to the Houston First Court

of Appeals, and the Texas Supreme Court transferred it to this Court.

                                   II. ANALYSIS

      Groba raises one issue on appeal in which he challenges the summary

judgment as to both of his claims for mandamus relief.




                                         –3–
A.    Standard of Review

      We review a summary judgment de novo. Trial v. Dragon, 593 S.W.3d 313,

316 (Tex. 2019).

      We review a no-evidence summary judgment under the same legal-

sufficiency standard as a directed verdict. Merriman v. XTO Energy, Inc., 407

S.W.3d 244, 248 (Tex. 2013). We consider the evidence in the light most favorable

to the nonmovant, crediting evidence a reasonable jury could credit and disregarding

contrary evidence and inferences unless a reasonable jury could not. Id. The

nonmovant bears the burden of producing summary-judgment evidence sufficient to

raise a genuine issue of material fact as to each challenged element. Id.

      The trial judge did not specify the basis for granting summary judgment, so

we must affirm if any of the grounds raised by the City are meritorious. See id.

B.    The Law Governing Mandamus Actions in the Trial Court

      A district court has the authority to issue a writ of mandamus. See TEX. GOV’T

CODE ANN. § 24.011. A suit for a writ of mandamus in the trial court is a civil action

subject to trial and appeal on issues of substantive law and under the same procedural

rules as other civil suits. Anderson v. City of Seven Points, 806 S.W.2d 791, 792 n.1

(Tex. 1991).

      Generally, mandamus relief is authorized to compel a public official or body

either to perform a ministerial duty or to correct a clear abuse of discretion. Bd. of

Trustees of Houston Firefighters’ Relief & Ret. Fund v. City of Houston, 466 S.W.3d

                                         –4–
182, 187 (Tex. App.—Houston [1st Dist.] 2015, pet. denied).1 The claimant typically

must establish that (1) a public official or body failed to perform a ministerial duty

or committed a clear abuse of discretion and (2) there is no adequate remedy at law.

Id. However, if a statute provides for mandamus relief, the claimant need not prove

he has no adequate remedy at law. Id.

         An act is ministerial or nondiscretionary when the law clearly spells out the

duty to be performed with sufficient certainty that nothing is left to the exercise of

discretion. Id. When a public official or body has a legal duty to perform a

nondiscretionary act, a demand for performance of the act has been made, and the

official or body refuses to perform, a party is entitled to mandamus relief against the

official or body. Id. Whether a statute creates a ministerial duty is a question of law.

Id. at 188.

C.       Groba’s Claim Concerning His Building-Permit Application

         The City raised one summary-judgment ground against Groba’s claim for

mandamus relief from the denial of his building-permit application: Groba had no

evidence that his permit application complied with all relevant laws and building

codes, as would have been necessary for approval. On appeal, Groba does not

dispute that this ground properly attacked an essential element of his claim, so we

accept the premise that it did. See Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763,



     1
      In this transferred case, precedents from the First Court of Appeals are controlling. See TEX. R. APP.
P. 41.3.
                                                   –5–
782 (Tex. 2020) (“A court of appeals may not reverse a trial court judgment on a

ground not raised [by the appellant].”).

      Only two sentences in Groba’s appellate brief address whether his evidence

raised a genuine fact issue on his application’s compliance with all relevant laws and

building codes:

      When [the evidence is] viewed in the light most favorable to Appellant,
      he . . . had a right to the issuance of a permit because the original
      construction of the property was for four units (including original
      construction with 2x12 lumber to accommodate a second story and
      multiple utility meters for each unit). (CR, p. 231). The engineered
      plans included all required information and were in accordance with the
      code. (CR, p. 231).

Page 231 of the clerk’s record is the first page of Groba’s affidavit attached to his

supplemental summary-judgment response, and the only part of his affidavit that

addresses the adequacy of his permit application with respect to applicable laws and

codes is this sentence:

      Attached to this affidavit beginning on page 10 are the plans I submitted
      to the City of Galena Park, which complied with all city requirements
      and were properly design [sic] and certified by required professionals.

The referenced “plans” are twenty-four pages of drawings and other documents that

Groba does not explain in either his affidavit or his summary-judgment response.

      The City responds, and we agree, that Groba’s affidavit, standing alone, is too

conclusory to constitute competent summary-judgment evidence on the question of

whether his permit application complied with all applicable laws and building codes.

A conclusory statement is one that does not provide the underlying facts to support

                                           –6–
the conclusion. Hartranft v. UT Health Sci. Ctr.-Houston, No. 01-16-01014-CV,

2018 WL 3117830, at *9 (Tex. App.—Houston [1st Dist.] June 26, 2018, no pet.)

(mem. op.). A conclusory affidavit is substantively defective, and the defect can be

raised on appeal even if not preserved in the trial court. Id. at *8. The assertion in

Groba’s affidavit that the attached documents “complied with all city requirements”

is conclusory because the affidavit contains no factual explanation of what those

requirements were or how the attached documents satisfied them.

      We have also examined the “plans” attached to Groba’s affidavit, and we

conclude that they do not cure the defect. Those plans contain various drawings and

diagrams (apparently showing the structure Groba proposed to build), accompanied

by a substantial amount of text. Although the textual material contains several

references to codes and standards, they do not aid Groba’s position. Some

references, like the two that follow, are conclusory because they neither set forth the

code provisions that the plans purportedly comply with nor explain factually how

the plans comply with those codes:

       Electrical Note.
       The installation shall comply with and be installed in accordance with
       all legally constituted authorities and code [sic] having jurisdiction.
       ....

                                        ***

       Electrical General Note
       ...
       4.    Electrical work shall be in accordance with Texas
             Department of Licensing and Regulation (TDLR) and local
             codes.
                                        –7–
        ....

(Originals in all capital letters.) Other references, like the following example, are

irrelevant because they do not establish that the referenced code or standard is a

legally mandated requirement in the City of Galena Park:

       This project was designed in compliance with the City of Houston’s
       Appendix L for conventional light frame wood construction for 110
       mph, 3-second gust as per section 1609.3 of the amended 2003
       International Residential Code.

(Original in all capital letters.) And still other references, like the following, are both

conclusory and not shown to be relevant:

       All details of design, workmanship and materials shall conform to the
       2012 International Residential Building Code ([illegible])

(Original in all capital letters.) Thus, the plans and diagrams that Groba filed do not

support his argument.

       We conclude that Groba’s evidence did not raise a genuine fact issue as to

whether his building-permit application complied with all relevant laws and building

codes. Accordingly, we hold that the trial judge did not err by granting summary

judgment on Groba’s claim challenging the City’s denial of his building-permit

application.

D.     Groba’s Claim Based on Alleged Violations of the Texas Public
       Information Act

       The City raised one summary-judgment ground against Groba’s claim for

mandamus relief relating to alleged violations of the Texas Public Information Act

(TPIA): Groba had no evidence that the City violated the TPIA. On appeal, Groba
                                      –8–
does not dispute that this ground properly attacked an essential element of his claim

on which he had the burden of proof, so we accept the premise that it did. See Pike,

610 S.W.3d at 782 (“A court of appeals may not reverse a trial court judgment on a

ground not raised [by the appellant].”).

      Again, in Groba’s live pleading he sought mandamus relief as to only one

category of information: “all ordinances relevant to the location, placement, and

general existence of duplexes within the City of Galena Park.” With that in mind,

we first examine the provisions of the TPIA.

      1.     The Texas Public Information Act

      Under the TPIA, a “governmental body” must promptly produce “public

information” upon request unless the body timely asserts an applicable exception

from disclosure. See Fallon v. Univ. of Tex. MD Anderson Cancer Ctr., 586 S.W.3d

37, 47 (Tex. App.—Houston [1st Dist.] 2019, no pet.). “Governmental body”

includes, among other things, “a municipal governing body in the state.” TEX. GOV’T

CODE ANN. § 522.003(1)(A)(iii). “Public information” includes, among other things,

“information that is written, produced, collected, assembled, or maintained . . . in

connection with the transaction of official business . . . by a governmental body.”

Id. § 552.002(a)(1).

      If a governmental body receives a written request for information that the

body wishes to withhold from public disclosure and that it considers to be within a

statutory exception from disclosure, the body must ask for a decision from the

                                           –9–
attorney general about whether the information is within the exception if there has

not been a previous determination about whether the information falls within an

exception. Id. § 552.301(a). Moreover, the body must ask for the attorney general’s

decision and state the exceptions that apply within a reasonable time “but not later

than the 10th business day after the date of receiving the written request.” Id.

§ 552.301(b).

      If it is unclear to the governmental body what information has been requested,

the body may ask the requestor to clarify the request. Id. § 552.222(b). If the body

sends a written request for clarification and the body does not receive a written

response from the requestor by the sixty-first day after the body sends the request,

the request for public information is considered to have been withdrawn by the

requestor. Id. § 552.222(d). The body’s written request for clarification must state

the consequences of the requestor’s failure to timely respond to the request for

clarification. Id. § 552.222(e).

      The TPIA specifically authorizes persons who have requested information

from a governmental body to seek mandamus relief under certain circumstances:

      A requestor or the attorney general may file suit for a writ of mandamus
      compelling a governmental body to make information available for
      public inspection if the governmental body refuses to request an
      attorney general’s decision as provided by Subchapter G [of Chapter
      552] or refuses to supply public information or information that the
      attorney general has determined is public information that is not
      excepted from disclosure under Subchapter C [of Chapter 552].

Id. § 552.321(a).

                                       –10–
      2.     Groba’s Evidence

      Groba argues that the evidence shows that the City made “a completely

inadequate response” to his request for information and continued to fail to respond

even after the attorney general got involved. We discuss his evidence below.

      In his declaration under penalty of perjury, Groba stated that he learned that

his building permit was denied because a new ordinance prevented him from

building a multi-family unit. He requested a copy of the ordinance from the City, but

he was not provided with it. Attached to his declaration is a document that includes

the following text:




                                       –11–
      A reasonable fact finder could infer that Groba submitted this request to the

City on February 20, 2019. Item number five in the list of requested documents is a

request for an ordinance.

      Also attached to Groba’s declaration is a response from the City, dated June

14, 2019, in which the City Secretary stated, “In response to request number 5, your

request is very broad and we are not able to identify what documents you are

seeking.”

      Groba next states in his declaration that on September 5, 2019, he had his

attorneys formally request the ordinance pursuant to the TPIA. A document

including the following text is also attached to his declaration:




                                         –12–
Groba’s declaration states that this request did not receive a response with the

requested documentation.

        Next, Groba’s declaration states that on October 14, 2019, he directed his

attorneys to send a letter to the attorney general complaining about the City’s failure

to comply and asking the attorney general to compel the City to produce the

information. That letter is attached to his declaration, as is a November 19, 2019

letter from the attorney general to the City Secretary (i) stating that the attorney

general’s records did not show any request from the City for a ruling under § 552.301

of the TPIA and (ii) requesting a written response to the letter within ten business

days. According to Groba’s declaration, which he signed on November 12, 2020, the

City had yet to respond to the attorney general’s letter “[a]s of the date of this

filing.”2

        3.       Application of the Law to the Facts

        Under the TPIA, Groba is entitled to a writ of mandamus compelling the City

to make information available for public inspection if the City refused to request an




    2
       There is a subsequent document in Groba’s summary-judgment evidence, namely a December 10,
2020 letter from the attorney general to the City Secretary. That letter appears to address the City Secretary’s
request for a § 552.301 decision, but it does not appear to concern the public-information request involved
in this case. The letter does not mention Groba by name or the complaint number that was assigned to
Groba’s complaint in the attorney general’s November 19, 2019 letter. Moreover, the December 10, 2020
letter concerns a request for information about “contracts for city services, salary and wage information,
and the city’s budget,” which are not things that Groba asked for. Finally, the letter purports to be three
pages long, but page two does not appear in the clerk’s record. We conclude that this document has no
bearing on the issues raised in this appeal.
                                                    –13–
attorney general’s decision no later than the tenth business day after receiving

Groba’s written request. See GOV’T §§ 552.301, 552.321(a).

      Groba’s evidence supports the following reasonable inferences:

      •      in September 2019, his attorneys submitted on his behalf an
             online records request to the City seeking “Building
             Codes/Ordinances Regarding th [sic] Duplexes within Galena
             Park City Limits,” and

      •      the City neither provided the requested information nor sought
             an attorney-general decision under § 552.301(a) within the time
             permitted by § 552.301(b).

Thus, it appears that Groba successfully raised a genuine fact issue as to whether the

City violated the TPIA because the City neither produced the ordinances Groba

requested nor timely requested an attorney-general decision.

      The City makes several responsive arguments in its appellee’s brief.

      First, the City argues that Groba’s argument fails because his own summary-

judgment evidence showed that his request was responded to. Although this is true

as far as it goes—Groba’s evidence includes copies of documents that the City

apparently produced to him, such as minutes of City Commission meetings—

Groba’s evidence does not include any copies of any ordinances. So Groba’s

evidence does not refute Groba’s contention.

      Second, the City argues that Groba’s argument fails because “all City

ordinances and codes are available on library.municode.com.” But the City cites no

authority for the premise that the availability of requested information on the internet

excuses the City from its duties under the TPIA, and we have found none. Moreover,
                                         –14–
the City cites no evidence that the given website is a reliable source of information

about its ordinances. Accordingly, we reject the City’s argument.

      Third, the City invokes § 552.222(b) and argues that it did not violate the

TPIA because Groba’s request for the ordinance was unclear. We reject this

argument. The City is correct that the TPIA authorizes the governmental body to

“ask the requestor to clarify” an unclear request, id. § 552.222(b), and a good-faith

request for clarification restarts the governmental body’s ten-business-day deadline

for seeking an attorney-general decision from the date the request is clarified, City

of Dallas v. Abbott, 304 S.W.3d 380, 384 (Tex. 2010). In this case, however, the

City produced no evidence that it ever asked for clarification of the September 5,

2019 request that Groba submitted through his attorneys. Accordingly, the City’s

§ 552.222 argument fails.

      Finally, the City claims that on February 20, 2020, it responded to the attorney

general and sent an additional document to Groba. For support, the City cites a

document that it filed in the trial court as an attachment to written objections the City

made against Groba’s late-filed summary-judgment response and evidence. This

unauthenticated document appears to be a February 20, 2020 letter from the City to

the attorney general in response to the attorney general’s November 19, 2019 letter

to the City. But the February 20, 2020 letter is not part of the summary-judgment

evidence because (i) it was not attached to the City’s summary-judgment motion or

either of Groba’s responses and (ii) neither the motion nor the responses referred to

                                         –15–
that letter. Accordingly, we do not consider it. Cf. Speck v. First Evangelical

Lutheran Church of Houston, 235 S.W.3d 811, 816 (Tex. App.—Houston [1st Dist.]

2007, no pet.) (“A party must expressly and specifically identify the supporting

evidence on file that it seeks the trial court to consider in a summary judgment motion

or a response to a summary judgment motion.”) (emphasis added).

      Because we conclude that Groba raised a genuine issue of material fact as to

whether the City violated the TPIA, we sustain Groba’s sole appellate issue in part

and reverse the summary judgment with respect to Groba’s claim for mandamus

relief under the TPIA.

                                 III. DISPOSITION

      We reverse the trial court’s summary-judgment order with respect to Groba’s

claim seeking a writ of mandamus against the City for violating the TPIA. We affirm

the order in all other respects. We remand the case to the trial court for further

proceedings consistent with this opinion.



                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE



210305F.P05




                                        –16–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MARK GROBA, Appellant                          On Appeal from the 80th District
                                               Court, Harris County, Texas
No. 05-21-00305-CV           V.                Trial Court Cause No. 2020-01826.
                                               Opinion delivered by Justice Garcia.
CITY OF GALENA PARK,                           Justices Myers and Pedersen, III
Appellee                                       participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part.

      We REVERSE the judgment to the extent it granted summary judgment on
appellant Mark Groba’s claim for a writ of mandamus for violation of the Texas
Public Information Act. In all other respects, we AFFIRM the trial court’s
judgment. We REMAND this case to the trial court for further proceedings
consistent with our opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered October 31, 2022.




                                        –17–